The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 7-14, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell (US 2014/0169502) in view of Dublin et al. (US 8,830,993) (hereinafter Dublin) and Li et al. (US 2017/0084253) (hereinafter Li)
Re claim 1, Lovell discloses claimed subject matter “the AFE configured to send and receive OFDM modem channels, down convert received OFDM channels into a plurality of I and Q digital samples, the AFE including a high-speed serial interface (HSIF) to communicate the plurality of OFDM I and Q digital samples to the digital radio by continually generating and transferring downstream frames to the digital radio, wherein the downstream frames include data frames and status frames comprising a K.28 Comma Sync word followed by a payload, wherein the downstream frames includes at least one filler frame” in Fig. 1, 2, 5, 7; Abstract; para. 0003, 0005, 0029, 0030, 0034, 0037, 0049; wherein OFDM signal is received, sampled and recovered.
Lovell differs from the claimed invention in that it does not disclose the above underlined claimed subject matter.

Further, while Dublin does not explicitly state “wherein the downstream frames includes at least one filler frame”, it would have been conventionally known in the art that the comma word can serve as “filler frame” as shown in Li, Fig. 10, para. 0078, 0080.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filling to have incorporated the use of comma sync, taught by Dublin and conventional knowledge shown in Li, into Lovell as application specific for quickly achieving synchronization and predictable result would have been expected. 
Re claim 11, see corresponding claim 1.
Re claim 3, Lovell further suggests the teaching of “wherein said downstream data frames include a frame sync, a header, 238 data payload words each including 68 I and Q digital sample pairs and wherein said downstream data frames including an error detection portion at their end” in Fig. 8-10; para. 0040, 0044-0047; note, the particular number of data and sample would have been application specific and would have been within the knowledge of one skilled in the art.
Re claim 12, see similar claimed subject matter in claim 3.
Re claim 13, the further claimed subject matter “wherein said downstream data frames include a frame sync, a header, 238 data payload words each including 68 I and Q digital sample pairs and wherein said downstream data frames including an error detection portion at their end” would have been within the knowledge of one skilled in the art as application/design specific.  For example, Bechtolsheim et al. – US 7,606,886, 
Re claim 4, Lovell further suggests the teaching of “wherein the error detection portion comprises one of a cyclic redundancy check (CRC) or Reed Solomon (RS) forward error correction block code" in para. 0040.
Re claim 14, see similar claimed subject matter in claim 4.
Re claims 7-8, 17 these further claimed subject matter would have been within the knowledge of an ordinary skill in the art as application specific based on the above combination.  For example, Dorse – US 20100203833 (not relied on for the rejection) discloses OFDM can be utilized in different range of data rate (para. 0064).
Re claim 9 these further claimed subject matter would have been within the knowledge of an ordinary skill in the art as application specific based on the above combination.  For example, LUO et al. – US 2020/0044905 (but not relied on for the rejection) discloses “SOC” would have been desired (para. 0002)
Re claim 10, Lovell further suggests the teaching “wherein the OFDM-enabled modem is compliant with a Data Over Cable Service Interface Specification (DOCSIS) 3.1” in para. 0003.
Re claim 19, see similar claimed subject matter in claim 10.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell and Dublin as applied to claim 1 above, and further in view of DeCusatis et al. (US 2012/0213507) (hereinafter DeCusatis).
Re claim 2, the combination of Lovell and Dublin discloses almost all claimed subject matter in claim 2, as stated above, except for “wherein each frame comprises a .
Claims 5, 6, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell and Dublin as applied to claim 1 above, and further in view of Friedman et al. (US 2010/0199158) (hereinafter Friedman).
Re claim 5, Lovell further discloses claimed subject matter “framer/deframer” in para. 0036.  The combination of Lovell and Dublin does not disclose “serializer/deserializer”.  
Friedman, in similar field of endeavor, discloses such claimed subject matter is known in field of cable modem (Fig. 1A, 1B; para. 14-23). 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such known teaching from Friedman into the above combination as application specific and predictable result would have been expected.
Re claim 15, see similar claimed subject matter in claim 5.
Re claim 6, Friedman further discloses “the digitial radio including a second HSIF comprising a second framer/deframer and a second serializer/deserializer” in Fig. 1A, 1B; para. 14, 15, 23; Note: the claimed subject matter “framer/deframer” and “serializer/deserializer” are interpreted as either framer or deframer and either serializer or deserializer).
Re claim 16, see similar claimed subject matter in claim 6.
Re claim 18, see corresponding claim 9.

Allowable Subject Matter
Claims 20-22 are allowed.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633